Citation Nr: 1133467	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for the service-connected residuals of corneal abrasion in the right eye.  

3.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1990.  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the RO.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2008.  A transcript of that hearing is associated with the claims file.  

In July 2008, the Board reopened the claim of service connection for PTSD, and remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder to include those of PTSD, depression, anxiety with anger management, mood disorder not otherwise specified, mood disorder related to traumatic brain injury, anxiety disorder not otherwise specified versus one due to mild close head injury, complex partial schizophrenia, bipolar disorder not otherwise specified, dysthymic disorder.  

Further, to the extent indicated hereinbelow, the record is found to reasonably raise the matter of a entitlement to a TDIU rating.  Hence, this claim has been listed on the title page.  

The issue of entitlement to a TDIU rating is being remanded to the RO via the AMC in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions to establish that specific stressors sufficient to support the diagnosis of PTSD were incurred during his long period of active service.  

2.  The currently demonstrated PTSD is shown to be causally linked to a specific event or stressor that as likely as not happened during the Veteran's period of active duty.  

3.  The service-connected residuals of corneal abrasion in the right eye currently is not shown to be manifested by visual field testing or corrected visual acuity results that are worse than 20/40, scarring or other defect of the right cornea, scarring from previous trauma involving the retina, incapacitating episodes due to an unhealed injury, or incapacitating episodes of glaucoma, requiring prescribed bed rest and treatment by a physician.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  

2.  The criteria for the assignment of an evaluation of 10 percent, but not more for the service-connected residuals of corneal abrasion of the right eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.7, 4.14, 4.20, 4.75, 4.76, 4.76a, 4.83a, 4.84a including Diagnostic Codes (DCs) 6009, and 6013 (2008); 38 C.F.R. §§ 3.383, 4.7, 4.14, 4.20, 4.75, 4.76, 4.77, 4.79 including DCs 6009, 6011, 6012, 6013 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2003, September 2004, March 2006, August 2008, and February 2009 letters.  

Notably, in the March 2007, August 2008, and February 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in November 2010.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim; however, on these facts, such omission is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and etiology of his claimed psychiatric disorder, and evaluate the current severity of the service-connected right eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

When a veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Schedule for Rating Disabilities, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2008).  

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).  

In other words, where only one eye is service-connected, and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).  

In this case, the RO determined the Veteran's right eye disability should be rated under Diagnostic Code 6009 for an unhealed eye injury.  

Under the criteria in effect prior to December 10, 2008, the Schedule for Rating Disabilities for Diseases of the Eye, DC 6009 provided that an unhealed injury of the eye, be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, and a minimum rating during active pathology of 10 percent.  38 C.F.R. § 4.84a (2008).  A noncompensable evaluation may be assigned for corrected bilateral visual acuity of 20/40 (6/12).  38 C.F.R. § 4.84a (2008).  

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).  

The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  

Localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or enlarged image, unilaterally or bilaterally, warrants a 10 percent rating.  38 C.F.R. § 4.84a, DC 6011.  

Glaucoma, simple, primary, noncongestive should be rated on impairment of visual acuity or field loss, and warrants the assignment of a minimum 10 percent rating.  38 C.F.R. § 4.84a, DC 6013.  


Effective from December 10, 2008, VA amended the rating schedule for evaluating diseases of the eye.  

Under the new Schedule for Rating Disabilities for Diseases of the Eye, DC 6009 mandates that an unhealed eye injury be evaluated as follows:

Evaluate on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months;

40%	With incapacitating episodes having a total duration of at least 4 weeks, but 	less than 6 weeks, during the past 12 months;  

20%	With incapacitating episodes having a total duration of at least 2 weeks, but 	less than 4 weeks, during the past 12 months;

10%	With incapacitating episodes having a total duration of at least 1 week, but 	less than 2 weeks, during the past 12 months.  

Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.   38 C.F.R. § 4.79, DC 6009 (2010).  


Table III-Normal Visual Field Extent at 8 Principal Meridians

Meridian 					Normal degrees 
Temporally 					85 
Down temporally 				85 
Down 						65 
Down nasally 				50 
Nasally 					60 
Up nasally 					55 
Up 						45 
Up temporally 				55 
Total 						500

38 C.F.R. § 4.76a (2010).  

Under this diagnostic code for considering impairment of central visual acuity, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  

The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2010).  

It is noted that visual fields are to be measured using the Goldman Perimeter Chart.  38 C.F.R. § 4.77 (2010).  

Under the revised criteria, DC 6011, localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished image warrant a 10 percent rating.  Scars, atrophy, or irregularities of the retina are rated based on visual impairment if this would result in a higher evaluation.  38 C.F.R. § 4.79, DC 6011.  


Under the revised criteria, DC 6012 provides for angle-closure glaucoma:

Evaluate on the basis of either visual impairment due to angle-closure glaucoma or incapacitating episodes, whichever results in a higher evaluation.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months;  

40%	With incapacitating episodes having a total duration of at least 4 weeks, but 	less than 6 weeks, during the past 12 months;  

20%	With incapacitating episodes having a total duration of at least 2 weeks, but 	less than 4 weeks, during the past 12 months;  

10%	Minimum evaluation if continuous medication is required.  

Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6012.  


Under the revised criteria, DC 6013 provides that open-angle glaucoma should be evaluated based on visual impairment due to open-angle glaucoma, which warrants a 10 percent minimum evaluation if continuous medication is required.  38 C.F.R. § 4.79, DC 6013.  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Service Connection

The Veteran asserts that his current PTSD is the result of several stressors he experienced while serving on active duty.  

Specifically, the Veteran reports that, during service, he was injured and hospitalized after sustaining trauma to his head while assisting at the scene of an automobile accident, that he was involved in a trailer fire, that he rescued two children after a car drove into a creek, that a tree fell on him, that he drove a tractor trailer from Holland to Switzerland carrying atomic bombs and witnessed one tractor trailer broad-side another causing a missile to be knocked partially off the trailer and assisted in reloading it, and that he was stationed in Panama for seven years when his base was stormed by protestors and rubber bullets were fired at children in the crowd and he assisted the police in dispersing the crowd.  

The Veteran also notes injuring his head in the same incident when he suffered his service-connected right eye injury.  The Veteran has provided lay statements from his spouse and parent in support of these assertions.  

Notably, the responses from the Defense Personnel Records Information Retrieval System, dated in June 2010, and from the United States Army Crime Records Center, dated in June and July 2010, reflected that research with the United States Combat Readiness Center, in a coordinated effort with the National Archives and Records Administration, yielded negative results in that documentation of an accident involving tractor trailers carrying nuclear missiles or an incident where soldiers assisted the police in dispersing a crowd demonstrating in the Canal Zone during the reported period was not found.  

As the Veteran was not awarded any medal or decoration that clearly indicates combat status, and as service records do not confirm combat status, the Board finds that the status of having participated in combat with the enemy cannot be established by the official service documentation.  

Moreover, the Veteran has not specifically claimed having experienced a stressor incident related to fear of hostile military or terrorist activity.  Therefore, credible supporting evidence that the claimed in-service stressors occurred is necessary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(d), (f) (2010).  

Significantly, the Board notes that a November 1982 service treatment record of an examination by social work services reflected the practitioner's opinion that the Veteran did not appear to have any emotional problems.  

The service treatment records, dated in August 1983 and October 1983, revealed treatment for a headache possibly secondary to trauma and for headaches over the right eye that the Veteran believed to be due to inhaling exhaust.  The Veteran indicated that his headaches began after being struck on the head.  

A service treatment record, dated in August 1984, reflected observations that the Veteran was very nervous after a minor accident, seemed slightly tense, and showed treatment for anxiety.  

A May 1985 Health Risk Appraisal Follow-up, showed that, when the Veteran was referred for "risk factors and lifestyle, safety, physical activity, stress management, family/personal relations, and smoking," he was noted to have been under financial stress and undergoing significant weight loss after returning from Germany.  

The service treatment records dated in November 1987 and February 1988, generally indicated that the Veteran was enrolled in the Personnel Reliability Program and had been examined by the department of psychiatry.  

A Certificate of Achievement, issued by the 37th Transportation Group of the 4th Transportation Command of the United States Army, Europe, and Seventh Army, was awarded to the Veteran for exceptional performance of duty during the period of February 1, to February 11, 1988, while preparing for and participating in the 1988 Nuclear Weapons Technical Inspection.  

The Veteran also was awarded a Department of the Army, Army Achievement Medal in March 1989 for his meritorious service while assigned as Heavy Wheeled Vehicle Operator for Transportation Company, from April 23, 1985 to April 12, 1989, when he accumulated over 28,700 accident free miles, and logged those miles transporting classified, high priority, and hazardous cargo throughout Germany and the BENELUX countries.  

In March 1988, the Veteran was issued a letter of reprimand for using abusive language and striking a junior enlisted soldier.  

The Board also notes that private and VA treatment records, beginning in 2001, reflect diagnoses of and ongoing treatment for PTSD, depression, anxiety with anger management, a mood disorder not otherwise specified, an anxiety disorder not otherwise specified versus due to mild close head injury, a mood disorder related to a traumatic brain injury, an intermittent explosive disorder, consider complex partial schizophrenia, consider bipolar disorder not otherwise specified, a dysthymic disorder, nicotine dependence, and alcohol dependence in full remission.  

Notably, a May 2003 statement from a VA practitioner reported a diagnosis of PTSD that was believed to have been related to an explosion that occurred when the Veteran was serving at Fort Jackson.  

A February 2004 VA treatment record reflected findings of chronic, severe PTSD and mood and behavioral disturbance that the physician believed was due to a traumatic brain injury sustained in the military.  

In conjunction with the appeal, the Veteran underwent a VA psychiatric examination in January 2005 when he reported having a history of first seeking mental health treatment in 1987 while in service, after sustaining an injury to his head.  He denied additional mental health treatment until 2000 or 2001, when he was diagnosed with PTSD after an incident where he blacked out and nearly killed his son.  

The Veteran reported having stressor events that occurred while serving in the Army from 1980 to 1990.  Generally, he reported witnessing incidents in Panama City and Saudi Arabia that he described as combat-type situations.  

The Veteran denied being wounded in combat, but discussed a wound in 1984 at Fort Benning when he sustained a gunshot wound to his right arm while assigned to a security detail.  He also discussed an incident in 1987 that occurred when he was deployed to Germany and involved an accident when he had to pull an injured soldier from the vehicle.  Finally, he noted that, in Germany in 1987, he was hit on the head by a tractor trailer tire and sent to hospital due to loss of consciousness and that, at Fort Jackson in 1989, he was again hit on the head by a car door after it exploded.  

The Veteran was diagnosed with PTSD, along with a mood disorder due to a general medical condition, and a history of alcohol abuse in remission.  The examiner observed that the Veteran was exhibiting considerable symptoms associated with his mood disorder and his PTSD and opined that both getting hit on the head by the tractor trailer tire and rescuing as injured person from the motor vehicle accident would have been traumas that could result in PTSD.  The examiner concluded that it appeared that the Veteran's PTSD was most likely caused by his claimed stressor incidents.  

Accordingly, based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current diagnosed PTSD as likely as not is due to the stressors identified by the Veteran and supported by the record as happening incident to his duties in service.  

In this regard, the service treatment records also confirm that the Veteran was treated for anxiety in service, as well as for headaches that began after he was struck on the head, and the January 2005 VA examiner opined that the Veteran's current PTSD was likely due to injuries sustained after being hit in the head.  

In resolving all reasonable doubt to the Veteran, service connection for PTSD is warranted.  


Increased Rating

In March 1991, the Veteran was granted service connection for the residuals of corneal abrasion of the right eye and assigned a noncompensable evaluation.  He filed his current claim for an increased rating in February 2004.  

The Veteran asserts that the service-connected right eye disability is productive traumatic glaucoma, loss of central visual acuity, loss of peripheral vision, episodes of extreme photophobia, and a detached "cornea" in the right eye.   

Of preliminary importance, the Board notes that in a December 2010 VA Form 21-4138, Statement in Support of Claim, the Veteran requested that a new VA examination be performed to address his eye disability, as an examination conducted in August 2010 was inadequate on the basis that "no file was available to review for pathology or to verify history."   However, as will be discussed, the August 2010 VA examiner specifically indicated that the claims file had been reviewed.  

Initially, the Board notes that the Veteran underwent a VA eye examination in October 2003.  Here, he reported having high pressure in his right eye and gave a history of blunt trauma to the eye in 1989, resulting in blindness in the right eye for approximately 11 months.  

On examination, the visual acuity uncorrected at distance was 20/40 and 20/25 in the right and left eye, respectively.  The visual acuity uncorrected for near was 20/40 and 20/20 in the right and left eye, respectively.  

The best corrected visual acuity at distance was 20/40 and 20/25 in the right and left eye, respectively.  The refractive findings were -0.75 in the right eye sphere, and -0.50 in the left eye sphere.  The best corrected visual acuity for near was 20/20 in both eyes.  

The confrontational visual field, ocular motility, and external examination were noted to have been within normal limits; the pupils were 3 mm with no efferent papillary defect was noted in either eye; the intraocular pressure by Tono-Pen was 14 and 16 in the right and left eye, respectively.  

An examination of the anterior segment revealed injection of the conjunctiva of both eyes, and the examination of the posterior segment was performed on an undilated pupil as the Veteran did not desire dilation.  The cup-to-disc ratio was noted as 0.3 in both eyes, and the macula and vessels were within normal limits.  The Veteran was diagnosed with myopia and presbyopia.  

During a VA eye examination in September 2004, the Veteran reported having decreased vision in his right eye.  He added that sunlight was extremely bothersome to him and that, because his left eye did not focus properly, he experienced severe left-sided headaches.  

The examination was negative for decreased vision, blurred vision, distorted vision, diplopia, visual field defect, watering of the eyes or swelling of the eyes.  The Veteran indicated that he had a procedure not otherwise specified performed after his in-service injury that involved unfolding his retina.  

The examination results revealed corrected visual acuity at distance of 20/30 in the right eye and 20/30 in the left eye and corrected visual acuity near of 20/25 in the right eye and 20/25 in the left eye.  

Uncorrected visual acuity at distance was noted to be 20/70 in the right eye and 20/50-2 in the left eye.  Refraction was -0.75, +0.25, axis 85 in the right eye, and -0.50 in the left eye.  Inside the visual field, motility, external examination, and pupils were described as normal in both eyes.  Intraocular pressure was 10 in both eyes.  

Anterior segment examination showed normal lids, lashes, conjunctivae, sclera, cornea, anterior chambers, and iris in both eyes.  Detailed examination of the right cornea revealed no scarring or other opacity.  

The examiner observed that the cornea appeared very clear and healthy, that the lens was clear in both eyes, and that posterior segment examination showed normal disc macula, vessel and periphery in both eyes.  The cup-to-disc ratio was 0.6 in the right eye and 0.5 in the left eye.  The right retina revealed no evidence of past surgery or scarring from previous trauma.  

The Veteran was diagnosed with a history of unspecified eye injury in the right eye, residual photophobia that was as likely as not related to this injury and mild myopia with astigmatism in the right eye and mild myopia in the left eye.  

The VA treatment records, dated from 2003 to 2009, generally show findings of intact extraocular muscles, clear sclera, possible glaucoma, and dry eye syndrome.  

In particular, a VA optometry consult note, dated in May 2005, noted the Veteran's complaints of right eye irritation and pressure/blurry vision.  He reported a history of having high intraocular pressure in the right eye.  Visual acuity testing revealed findings of 20/20 in the right eye (blurry and photophobic), and 20/16 in the left eye.  The pupils were observed to be equal, round and reactive to light, extraocular movement was described as having full range of motion, central visual field was "FTFC" in the right and left eye, and the habitual prescription was -0.50-0.25X175 in the right eye and -0.50 in the left eye.  

The Veteran was diagnosed with conjunctival cyst and with a history of retinal detachment.  The physician noted that the Veteran would not permit examination of the right eye as it was light sensitive.  

A VA optometry note, dated in September 2005, reported complaints of stringy mucous discharge, photophobia, and inability to see out of most recently prescribed glasses.  He gave a history of having a conjunctival cyst and retinal detachment and indicated that he did not use glasses much anymore because of headaches, and prefers readers.  

Visual acuity testing revealed findings of 20/20-1 in the right eye and 20/20-2 in the left eye.  Pupils were observed to be equal, round and reactive to light, and the extraocular movements were described as being full.  His central visual field was "FTFC" in the right and left eye, and the habitual prescription was +0.50 in the right eye and +0.25 in the left eye.  

The Veteran was diagnosed with blepharitis; dry eye in both eyes, possible allergy component as well, although without itching as per the Veteran; and glaucoma suspected secondary to cup-to-disc ratios, with history of narrow angles.  

The practitioner noted that an examination conducted in 2003 revealed angles that were determined to be non-ocludable and open in both eyes.  The Veteran was also diagnosed with mild hyperopia/presbyopia.  

A VA optometry note, dated in January 2006, reveals findings of ocular history negative for injury, surgery or family history.  The visual acuity testing reflected findings of 20/25+ in the right eye and 20/20- in the left eye.  Pupils were observed to be equal, round and reactive to light; extraocular movement was described as being full; central visual field was "FTFC" in the right and left eye, and the habitual prescription was +0.50 in the right eye and +0.50 in the left eye.  

The Veteran was diagnosed with glaucoma suspected secondary to cup-to-disc ratios, and a history of narrow angles.  An examination in 2003 was noted to have shown angles that were determined to be non-occuludable and open in both eyes.  The Veteran was also diagnosed with photophobia in the right eye, possibly due to previous trauma from many years ago.  

The Veteran underwent a VA eye examination in April 2006.  Here, the examiner noted the Veteran's history of being hit in the eye in 1990, with recurrent symptoms in the right eye since then.  The examiner also noted a history of possible glaucoma in the right eye as a result of the injury, photosensitivity in the right eye, and surgery in the right eye in 1990 to repair a deformed or detached retina.  

The Veteran denied having any decreased vision, blurred vision, distorted vision, diplopia, visual field defect, any other eye injury, watery eyes, or swelling.  He also denied the current use of eye drops.  

On examination, the uncorrected visual acuity at distance and near in both eyes was 20/40, and corrected visual acuity at distance and near in both eyes was 20/20.  Refraction of the right eye was -150 sphere, and refraction in the left eye was -10 sphere.  

Further examination revealed findings that were normal with intraocular pressure in the right eye of 19 and in the left eye of 17 and normal anterior segment and lens examinations in both eyes.  Posterior segment examination of the right eye revealed a cup-to-disc ratio of 0.65 with normal macula, vessels, and periphery and posterior segment examination of the left eye revealed a cup-to-disc ratio of 0.45 with normal macula, vessels, and periphery.  

The clinical and diagnostic test results, including Goldman visual field testing, revealed mildly diminished visual field in the right eye, globally, and normal results in the left eye.  The Veteran was diagnosed with glaucoma, myopia, and photophobia, most likely secondary to the previous injury, of the right eye.  The examiner noted that no evidence of recurrent corneal erosion was seen.  

A VA optometry note, dated in August 2006, reflected complaints of having a pressure feeling behind the right eye from time to time and very dry right eye necessitating the use of artificial tears.  Visual acuity testing results included those of 20/25 on the right side and 20/25 on the left without prescription.  The pupils were observed to be equal, round and reactive to light, and the examination results were negative for an afferent papillary defect.  The lower lid, cornea, conjunctiva, iris, and anterior chamber of the eye were all found to be normal.  

The Veteran was diagnosed with dry eye in the right eye and glaucoma suspected, although there were stable intraocular pressures on examination.  

A VA optometry note, dated in September 2006, noted complaints of having the right eye lids sticking together, being very dry, not producing tears, as well as a history of blepharitis, dry eye and extreme photophobia.  The Veteran was diagnosed with severe dry eye in the left eye.  

A VA optometry note, dated in January 2007, indicated complaints of having suspected glaucoma, as well as extreme photophobia and dryness in the right eye.  He described noticing darker areas of his right field of vision over the past year and gave a history of head and right eye trauma.  

Visual acuity testing revealed findings of 20/30+ in the right eye, and 20/30 in the left eye without prescription.  Pupils were observed to be equal, round and reactive to light; extraocular movement was described as full; central visual field was "FTFC" in the right and left eye, and the habitual prescription was +0.50 in the right eye and +0.50 in the left eye.  

A Humphrey visual field test showed reliable results for the right eye, including deep right hemifield defect respecting vertical midline, with an "MD" of -9.16.  The Veteran was diagnosed with visual field defect, likely right bilateral hemianopsia, not a glaucomatous pattern, and with dry eye.  

A May 2007 VA ophthalmology consult note showed complaints of having photophobia in both eyes since 1989, and loss of right side peripheral vision 15 years ago.  Distance visual acuity without correction was measured as 20/20 in both eyes, respectively.  The Veteran was diagnosed with monocular right hemianopsia, and possible traumatic glaucoma, now improved intraocular pressure and residual optic nerve head cupping.  The practitioner noted there was no clinical explanation for the photophobia.  

An addendum to the consultation note, dated later in that month, reflected findings that the visual field tests from January 2007 revealed glaucomatous appearing defects rather than any other consistent with other disease.  The Veteran complained of photophobia, but the physician could not discern any clinical signs of intraocular inflammation at the time.  

A VA treatment record, dated in October 2007, reflected reports of having a loss of right side peripheral visual acuity for 15 years that was progressively getting worse.  The Veteran was seen by optometry and an MRI scan was assessed as normal.  The Veteran complained of extensive photophobia and claimed that shades helped his vision some.  

His distant visual acuity with correction was measured as 20/15-2 in the right eye, and as 20/20 in the left eye.  External, motility, and pupils were described as normal in both eyes.  The practitioner noted findings of slit lamp examination, including normal lower lids in both eyes, normal conjunctiva and sclera in both eyes, and clear cornea in both eyes.  The anterior chamber was noted to be deep and quiet in both eyes; the iris was regular in both eyes, and the lashes "TRC" no significant change in both eyes.  

An optic nerve examination showed cup-to-disc ratio of 0.75 deep with loss of temporal rim in the right eye, and 0.25 in the left eye.  On a Humphrey visual field test from January 2007, the right eye showed reliable indices, and temporal defect not respecting the midline, and the left eye showed 13 percent "FN" otherwise reliable with possible early infranasal step.  The Veteran was diagnosed with monocular right hemianopsia.  

The Veteran gave a nonspecific history of trauma and surgery to the right eye in 1989, and had questionable traumatic glaucoma with now improved intraocular pressure and residual optic nerve hypoplasia cupping.  The practitioner noted the left eye had a cup-to-disc ratio within normal limits, and there was no clinical explanation for the photophobia.  

The VA ophthalmology clinic notes, dated in February 2008 and May 2008, indicated a history of traumatic brain injury in 1983 and later blunt trauma to the right side of the face and eye in 1989 with subsequent visual field loss.  It was noted that the Veteran has been prescribed Restatsis and activity therapy to treat his eye disability.  Distant visual acuity with correction was measured as 20/20 in both eyes.  "TP" was measured as 11 in the right eye and 12 in the left eye, and as 13 in the right eye and 15 in the left eye.  

An external examination was normal for both eyes, with full motility in both eyes, and without a relative afferent pupilary defect in either eye.  

Anterior segment examination showed  that the lower lid was normal in both eyes, that the conjunctiva and sclera were normal in both eyes, that the cornea was clear in both eyes, that anterior chamber of the eye was deep and quiet in both eyes, that iris was regular in both eyes, and that the lashes "TRC" no significant change in both eyes.  Dilated fundus examination results included a brief 90 "D" lens examination and a direct ophthalmoscopy examination.  

Optic nerve examination showed cup-to-disc ratio of 0.65 in the right eye with the rim intact and 0.40 in the left eye with sharp margins in both eyes.  The muscles were noted as normal in both eyes; his vision was normal in both eyes, and "VIT" was clear in both eyes.  

The pupils were flat and attached times 360 in both eyes.  MRI scan results from February 2007 reflected normal results for the brain and orbits.  A Humphrey visual field test from February 2008 included results for the right eye of reliable indices, dense temporal defect respecting the vertical midline and normal results for the left eye.  The Veteran was diagnosed with monocular right hemianopia.  

The practitioner noted that the last Humphrey visual test done in January 2007 showed an open eye nasal field loss in the left eye suggestive of possible right homonymous hemianopsia which was not apparent on repeat Humphrey visual field test.  

The Veteran described a right eye injury in 1989 as blunt trauma to the area of the superior orbital rim which could have produced a traumatic optic neuropathy with 2 out of 2 forces transmitted to the canalicular extent of the right optic nerve.  

Previous notes suggested a possible traumatic glaucoma of the right eye.  An optical coherence tomography from December 2007 did not show pathologic thinning of the right eye, but there was a suggestion of inferior rim thinning in the left eye.  The Veteran denied any family history of glaucoma.  Here, the Veteran was also monitored for early cataracts.  

An April 2009 VA ophthalmology examination showed a history of traumatic brain injury in 1983 and blunt trauma to the right side of the face and eye in 1989, with subsequent visual field loss in the right eye.  The Veteran complained that he was unable, temporarily, to see out of the left eye.  Distance visual acuity with correction was noted as 20/20 in the right eye and 20/20-2 in the left eye.  

The Veteran was diagnosed with traumatic opticoneuropathy of the right eye with resultant visual field defect, which was the most likely diagnosis given the results of a normal MRI (without compressive lesion), and largely within normal limits optical coherence tomography results, and no angle recession or cyclodialysis (not traumatic glaucoma).  The practitioner noted that the Veteran currently appeared stable at the time without evidence of advancement, and central vision was currently preserved.  

An August 2010 VA eye examination report reflected a notation that the claims file had been reviewed in connection with the Veteran being examined.  The examiner noted a history of trauma to the right eye in 1989, when the Veteran was hit by an object falling from a tree while on active duty clearing debris from hurricane Hugo.  

The examiner noted that the April 2006 VA examination indicated that the Veteran probably had glaucoma of the right eye, was sensitive to light in the right eye, and underwent surgery in the right eye in 1990 to repair a deformed or detached retina.  

During the examination, the Veteran denied having any decreased vision, blurred vision, distorted vision, diplopia, visual field defect, or other history of eye injury or swelling.  Further, he denied undergoing any additional eye surgery and using any current eye drops.  

In reviewing the record at the time of the April 2006 VA examination, the Veteran's uncorrected visual acuity was noted to have been 20/40 at both distance and for near in both eyes.  Corrected visual acuity was 20/20, both distance and near in both eyes.  

The pupils were normal without afferent papillary defect, intraocular pressure was measured in the right eye at 19, left eye at 17, anterior segment examination was normal, lenses examination in both eyes were normal, posterior segment examination in the right eye revealed cup-to-disc ratio of 0.65, with normal macular vessels and periphery, and posterior segment examination of the left eye revealed cup-to-disc ratio of 0.45 with normal macula, vessels, and periphery.  

The Goldman visual field test was performed, and the April 2006 VA examiner opined that the testing revealed mildly diminished visual field in the right eye globally.  Goldman visual field testing in the left eye was noted to have been normal.  

The examiner in August 2010 opined that, in reviewing Goldman visual fields of the right eye, the April 2006 VA examiner's assessment was correct.  The examiner indicated that there was a globally 360 degree concentric visual field restriction approximately between 40 and 50 degrees, and again 360, with restriction of visual field more nasally than temporally.  The examiner observed that the left eye appeared to be full without post concentric restriction.  

The examiner in August 2010 noted that, at the time of the April 2006 examination, the Veteran was diagnosed with glaucoma of his right eye.  The examiner opined that, on examination, given the Veteran's photophobia, glaucoma was most likely secondary to his previous injury, as the April 2006 examiner reported that he saw no evidence of recurrent corneal erosion at the time of the examination.  

The examination findings during the August 2010 VA examination included those of  uncorrected visual acuity at distance in the right eye of 20/30, uncorrected visual acuity at distance of the left eye of 20/40, uncorrected visual acuity for near in both eyes of 20/200.  Corrected visual acuity at distance for both was20/20.  Corrected visual acuity at near for both eyes was 20/50.  

The Veteran reported having a history of progressive field loss, temporally, in the right eye and confrontation visual fields showed defect of temporal aspect.  

The examiner observed that the Veteran's nasal quadrant was normal, that his left eye was full to finger count, that his extraocular motility was full, that his external examination was within normal limits, that his pupils were equal, round and reactive, and that he had no afferent papillary defect.  

However, the Veteran had extreme photophobia throughout, and a slit lamp examination could not be performed with intraocular pressures.  The examiner noted the anterior segment examination appeared clear without signs of corneal scarring or history of recurrent corneal erosion for either eye; both lenses appeared clear; posterior segment examination was difficult to conduct due to photophobia, but the cup-to-disc ratio for the right eye appeared to be 0.65 by 0.65.  

The examiner indicated that all other structures were within normal limits, and the cup-to-disc ratio for the left eye appeared to be 0.55 by 0.55, with all other structures within normal limits.  

Photophobia was noted to be experienced in both eyes, and the Veteran had subjective visual field loss in the right eye without evidence of pathology or evidence of glaucoma at the time, based on limited examination and review of history.  

The examiner opined that extreme photophobia in each eye was consistent with the history of trauma; however, at the time of the examination, the examiner was unable to find any evidence of ocular pathology resulting in extreme photophobia.  

Based on a careful review of the record, including the VA treatment records in September 2005, May 2007 and October 2007, along with the April 2006 VA eye examination report, which indicated a diagnosis of and treatment for glaucoma likely secondary to the service-connected eye injury, the Board finds that a 10 percent rating, as a minimum for the service-connected right eye disability is warranted under Diagnostic Code 6013.  38 C.F.R. § 4.84(a) (2008).  

The Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected right eye disability, based on impairment of visual acuity, at any time during the pendency of the appeal.  In this regard, the Board finds that his corrected visual acuity results are not shown to be worse than 20/40.  

Moreover, the service-connected right eye disability is not shown to have been manifested by scarring or a corneal opacity of the right eye, evidence of past surgery or scarring due to a retinal detachment, or evidence of incapacitating episodes of an unhealed eye injury, or any incapacitating episodes of angle-closure glaucoma, requiring prescribed bed rest and treatment by a physician.  

Therefore, the Board finds that the evidence does not support the assignment of a disability rating greater than 10 percent for the service-connected right eye disability.  38 C.F.R. § 4.84(a), DC 6009 (2008); 38 C.F.R. §  4.79, DC 6009 (2010).  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  In determining whether a case should be referred, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected eye disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order.  Thun, id.  


ORDER

Service connection for PTSD is granted.  

An increased rating of 10 percent, but not higher for the service-connected residuals of corneal abrasion in the right eye is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to a TDIU.  

Notably, in February 2004, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, which reflects his contention that he was unemployable due to the fact that he suffered a traumatic brain injury in service.  

In May 2004, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which indicates that he last was employed in June 2002.  In March 2005 the RO issued a rating decision denying the claim for entitlement to a TDIU.  

A February 2004 VA treatment record shows diagnoses of PTSD, mood disorder, nicotine dependence, and alcohol abuse in remission, and indicates findings that the Veteran is not employable.  Further, Social Security Administration (SSA) determination shows that the Veteran is in receipt of SSA benefits due to anxiety related disorders and to disorders of the back.  

Thus, the Board finds that the evidence of record raises the issue that the Veteran is unemployable due to his now-service-connected PTSD and other service-connected disabilities.  See Rice v. Shinseki, supra.  

Accordingly, the remaining matter is REMANDED to the RO for the following action:
1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to send the Veteran and his representative a letter requesting that the information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to his claim for a TDIU rating.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating and what VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  After securing any necessary release forms, with full address information, the RO should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

5.  After completing of all indicated development, the RO should readjudicate the claim for a TDIU rating, based on all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


